Citation Nr: 9913491	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine, with 
radiculopathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the veteran's claim of entitlement to an 
increased evaluation for cervical spine joint disease, with 
radiculopathy, and his claim of entitlement to an increased 
evaluation for hypertension.

Service connection for left C7 radiculopathy, secondary to 
C6-C7 herniated nucleus pulposus and spondylosis, was granted 
in a January 1978 rating decision, and a 10 percent 
evaluation was assigned.  This evaluation was increased to 20 
percent in a May 1988 rating decision.  In November 1995, the 
RO received the veteran's claim for an increased evaluation, 
which it denied in a June 1996 rating decision.  The veteran 
subsequently appealed.  This 20 percent disability rating 
remains in effect and is one subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Further, the Board notes, within the context of the veteran's 
claim for an increased evaluation for degenerative joint 
disease of the cervical spine, that additional clinical 
evidence was submitted by the veteran after his appeal had 
been certified to the Board.  Specifically, an x-ray study of 
the veteran's lumbosacral spine was received at the Board in 
April 1999.  The veteran's appeal had been certified to the 
Board the month before.  38 C.F.R. § 20.1304 (1998) requires 
initial consideration of this evidence by the agency of 
original jurisdiction, absent waiver of such consideration.  
Here, the record indicates that the veteran's service 
organization, Disabled American Veterans, waived 
consideration of this evidence by the agency of original 
jurisdiction in an April 28, 1999, memorandum.  Accordingly, 
the Board will incorporate this x-ray study into its present 
decision.

With respect to the veteran's hypertension, service 
connection was granted in February 1978, and a noncompensable 
evaluation was assigned.  In November 1995, the RO received 
the veteran's claim for an increased evaluation, which it 
partially granted in a June 1996 rating decision, with the 
assignment of a 10 percent disability rating.  The veteran 
appealed this evaluation, however.  As such, this 10 percent 
disability rating remains in effect and is the other subject 
of this appeal.  Id.

Also, review of the veteran's claims file indicates that 
service connection for chronic lumbosacral strain was denied 
in a January 1978 rating action.  The veteran did not appeal 
this denial in a timely manner.  Subsequently, the RO has 
received several statements from the veteran referencing the 
pain in his lower back.  Particularly, the Board notes that 
correspondence from the veteran was received by the RO in 
February 1999, in which the veteran stated that this pain in 
his lower back had never been addressed.  As the record 
stands, it is unclear to the Board whether the veteran wishes 
to reopen his claim as to his lower back.  As such, this 
matter is referred to the RO for clarification and further 
development, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's degenerative joint disease of the cervical 
spine is manifested by complaints of occasional neck pain, 
which radiates into the upper right extremity.  Physical 
examination found significant effects on the veteran's 
ability to function normally.

3.  The veteran's hypertension is controlled with medication, 
with diastolic readings predominantly under 100.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
the veteran's degenerative joint disease of the cervical 
spine, with radiculopathy, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290, 5293 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Here, the veteran's degenerative joint disease of the 
cervical spine, with radiculopathy, is rated under schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. § 4.71a.  Specifically, diagnostic codes addressing 
degenerative arthritis, limitation of motion of the cervical 
spine, and intervertebral disc syndrome are for consideration 
and possible application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290, 5293.  Additionally, in evaluating 
limitation of motion, provisions found in 38 C.F.R. § 4.40 
and 4.45 (addressing disability of the musculoskeletal system 
and the joints, respectively) must also be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is currently assigned a 20 percent evaluation for 
his cervical spine disability.  In order to warrant an 
evaluation of 30 percent, there must be evidence of severe 
limitation of motion of the cervical spine.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5290.  Concerning limitation 
of motion of the cervical spine, this 30 percent evaluation 
is the maximum available.

Alternatively, to warrant an evaluation of 40 percent, the 
next higher available under Diagnostic Code 5293 
(Intervertebral disc syndrome), there must be evidence of 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293.  To warrant a 60 percent evaluation 
under Diagnostic Code 5293, the maximum provided for, there 
must be evidence of pronounced intervertebral disc syndrome, 
with sciatic neuropathy and little intermittent relief.  Id.

The Board notes that Diagnostic Code 5003 (Arthritis, 
degenerative) provides for a maximum evaluation of 20 
percent.  In effect, then, the veteran is currently rated at 
the maximum evaluation provided for under this diagnostic 
code.  As such, no further consideration will be given to its 
provisions.  Any higher rating would have to be based on 
limitation of motion, which is set forth above.  

With respect to the veteran's hypertension, it is rated under 
schedular criteria applicable to the cardiovascular system.  
See 38 C.F.R. Part 4, § 4.104.  Specifically, Diagnostic Code 
7101 (Hypertensive vascular disease) currently provides for a 
10 percent evaluation where the veteran's diastolic pressure 
is predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, or where there is a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires medication 
for control of hypertension.  See 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation, the next 
higher, is warranted where the veteran's diastolic pressure 
is predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
warranted where the veteran's diastolic pressure is 
predominantly 120 or more.  Id.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's essential hypertension must be evaluated 
under both sets of criteria, with the more advantageous one 
utilized.  Id.

Therefore, Diagnostic Code 7101, prior to January 12, 1998, 
provided for a 10 percent evaluation where the veteran's 
diastolic pressure was predominantly 100 or more.  A 10 
percent rating was also provided when continuous medication 
was shown with a history of diastolic readings predominantly 
100 or more.  A 20 percent evaluation was warranted where the 
veteran's diastolic pressure was predominantly 110 or more 
with definite symptoms, and a 40 percent evaluation was 
warranted where the veteran's diastolic pressure was 
predominantly 120 or more with moderately severe symptoms.  
It was noted that when continuous medication was shown 
necessary for control of hypertension, with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.

II.  Factual Background

With respect to the veteran's degenerative disc disease of 
the cervical spine, with radiculopathy, the evidence of 
record pertinent to the veteran's current level of disability 
consists of two VA examinations (conducted in March 1988 and 
in February 1997), VA outpatient treatment records (dated 
from January 1995 to March 1997), and the veteran's testimony 
at his RO hearing (conducted in October 1998).

The March 1988 VA examination found that the veteran had only 
50 percent flexion of the cervical spine, with pain.  
Strength and reflexes were intact to the upper extremities, 
as was sensation.  An x-ray study of the cervical spine 
showed multiple levels of degenerative joint disease of the 
cervical spine, moderate to marked.  The examiner noted that 
there was a real question of foraminal encroachment.  It was 
the examiner's opinion that the veteran had symptomatic 
degenerative joint disease of the cervical spine, of many 
years duration, and that the veteran exhibited true 
disability.

The VA outpatient treatment records contain numerous 
complaints by the veteran of pain and discomfort along the 
cervical spine.  An April 1996 consultation report reflects 
the veteran's complaint that his back pain had been 
exacerbated in the past month.  The veteran also complained 
of tingling in both of his hands.  His symptoms were 
intermittent, but he thought that they had gotten worse.  His 
pain was worse with sitting or prolonged bending, turning, or 
lying.  At that time, the veteran rated his pain as a six or 
seven on a scale of one to ten.  The veteran stated that he 
tried to limit the amount of time he sat to approximately 30 
or 40 minutes; then he would get up and walk around.  He took 
medication at night for the pain so he could sleep.  It was 
noted that pain limited some of the veteran's range of motion 
of the cervical spine.  It was also noted that the veteran 
had extremely poor posture and that improved posture would 
help the veteran.  The veteran was instructed in stretching 
and strengthening exercises, and it was noted in follow-up 
entries that his cervical spine radiculopathy had improved.

The February 1997 VA examination reflects the veteran's 
complaint of neck pain, which radiated into the upper right 
extremity when the veteran extended his neck or held his neck 
in the same position for more than 10 to 15 seconds.  The 
right upper extremity pain was also accompanied by 
paresthesia, which usually resolved within seconds after the 
veteran moved his neck.  Physical examination found that the 
veteran could extend his neck to 10 degrees, which then 
caused pain in both the neck and right upper extremity.  
Flexion beyond 40 degrees also caused pain.  There was no 
pain on palpation of the spinous processes of the cervical 
spine.  An x-ray study of the cervical spine revealed mild 
neuroforaminal narrowing, bilaterally, at C3-T1.  The 
examiner's assessment, in pertinent part, stated that the 
veteran had cervical spine symptoms and degenerative joint 
disease of the cervical spine, with possible radiculopathy.  
The examiner also stated that the veteran had significant and 
frequent pain in his neck and right upper extremity, with 
various movements of the neck seeming to have significant 
effects on the veteran's ability to function normally.

At his RO hearing (conducted in October 1998), the veteran 
testified that he had pain down the back of his arms and 
legs, with tightness and numbness in his hands.  (Transcript 
(T.) at 3).  The veteran also testified that he was able to 
do yard work only if he wore his back brace.  (T. at 4).  He 
stated that he could not do much bending over, so he just did 
what he could standing up.  Id.  He took painkillers and 
anti-inflammatory drugs for his pain.  Id.  Specifically, the 
veteran reported taking 800 milligrams of Ibuprofen and 
Darvocet at night to help him sleep.  Id.  He also reported 
going to the VA medical center about every six weeks because 
of his neck.  (T. at 5).  The veteran also testified that he 
had pain when looking up.  (T. at 6).  He used a soft collar 
whenever he exerted or strained himself.  Id.

With respect to the veteran's hypertension, the evidence of 
record pertinent to his current level of disability consists 
of a February 1997 VA examination, VA outpatient treatment 
records (dated from February 1997 to November 1998), and the 
veteran's testimony at his RO hearing (conducted in October 
1998).

The February 1997 VA examination reflects the veteran's 
history of having had hypertension for many years, which was 
poorly controlled with medication.  The veteran denied having 
heart disease, chest pain, stroke, visual disturbances, or 
headaches.  His medications included Diltiazem and Terazosin.  
Readings taken on that day were 158/113, 165/100, and 
148/113.  The examiner's assessment was that the veteran's 
hypertension was severe and required further treatment at 
that time.  However, it was also noted that the veteran had 
no apparent complications of hypertension.

The VA outpatient treatment records contain the following 
blood pressure readings: 142/88 (in February 1997); 135/93 
(in March 1997); 138/91 (in September 1997); 145/101 and 
152/100 (in March 1998); 143/100 and 146/104 (in April 1998); 
129/88 (in May 1998); 143/99 (in June 1998); 137/80 (in 
August 1998); 135/86 and 134/93 (in October 1998); and 160/98 
(in November 1998).

At his RO hearing, the veteran testified that his 
hypertension fluctuated up and down and that the Boise VA 
Medical Center had been changing medication in order to keep 
his blood pressure at a level conducive to the veteran's well 
being.  (T. at 1).  The veteran also testified that he had no 
symptoms associated with hypertension, except for some 
dizziness once in awhile.  (T. at 2).  When asked if he was 
currently on anti-hypertensive medication, the veteran 
responded that he was.  Id.

III.  Application

Upon review of the evidence of record, the Board finds that 
the veteran's disability picture as to his degenerative joint 
disease of the cervical spine, with radiculopathy, more 
nearly approximates the schedular criteria for a 30 percent 
evaluation under Diagnostic Code 5290 than the schedular 
criteria for his current 20 percent evaluation.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).  
The Board also finds that the veteran's disability picture as 
to his hypertension more nearly approximates the schedular 
criteria for a 10 percent evaluation than that required for a 
20 percent evaluation under Diagnostic Code 7101, as 
currently written.  Id.

With respect to the veteran's degenerative joint disease of 
the cervical spine, with radiculopathy, the Board finds 
clinical evidence of limited range of motion of the neck, 
with pain, causing true disability and having a significant 
effect on the veteran's ability to function normally.  As 
discussed above, Diagnostic Code 5290 provides for a 30 
percent evaluation where there is evidence of severe 
limitation of motion of the cervical spine.  Moderate 
limitation of motion of the cervical spine is evaluated as 20 
percent disabling.  In this respect, the Board notes that the 
March 1988 VA examination found that the veteran had only 50 
percent flexion of the cervical spine.  Also, the February 
1997 VA examination found that extension of the neck to 10 
degrees caused pain in both the veteran's neck and right 
upper extremity.  Here, the Board is struck by the implicit 
evidence of record.  Specifically, if the veteran's flexion 
of the cervical spine is only 50 percent of what is 
considered full flexion, then it is implied that he 
experiences a loss of half of his normal range of motion in 
this regard.  Further, given clinical evidence of true 
disability and significant effects on the veteran's ability 
to function normally, the Board is convinced that the veteran 
has severely limited motion of his cervical spine.  In 
effect, losing half of his range of motion more nearly 
approximates severe disability.  

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  Given that the Board has assigned the maximum 
disability rating available to the veteran under Diagnostic 
Code 5290, based on the evidence of record and applicable 
schedular criteria, any functional impairment experienced by 
the veteran has been compensated for to the greatest extent 
contemplated by VA regulation.

As for application of Diagnostic Code 5293, which provides 
for evaluations greater than the 30 percent disability rating 
just assigned by the Board in this decision, the Board notes 
that the veteran has not been diagnosed with intervertebral 
disc syndrome.  Indeed, the clinical evidence of record 
consistently addresses the veteran's degenerative joint 
disease of the cervical spine.  Also, while the record does 
indicate radiculopathy, discussion of the veteran's 
disability focuses primarily on pain and limited range of 
motion and not on secondary sciatic neuropathy.  As such, the 
Board finds application of Diagnostic Code 5293 currently 
inappropriate, given the clinical evidence of record viewed 
in its entirety.

With respect to the veteran's hypertension, the Board 
acknowledges the various blood pressure readings documented 
in the veteran's claims file.  The Board also acknowledges 
those diastolic readings which are over 110.  However, given 
the predominance of diastolic readings under 110 and the 
complete absence of systolic readings of 200 or more, the 
Board finds that the veteran's hypertension currently 
warrants a 10 percent evaluation.

Initially, the Board must address its choice of schedular 
criteria and explain why the chosen criteria are more 
advantageous to the veteran.  In this regard, the Board finds 
the current criteria more advantageous to the veteran, 
although the provisions do not allow for an evaluation 
greater than 10 percent.  The Board notes that the current 
criteria provide for a minimum 10 percent evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires medication to control his 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).  In effect, then, the veteran maintains his 10 
percent disability rating, as the record clearly indicates 
that he must take medication to control his hypertension and 
reflects several (although not predominant) diastolic 
readings of 100 or more.  Prior to January 12, 1998, though, 
a 10 percent evaluation was warranted where the veteran's 
diastolic pressure was predominantly 100 or more or when a 
veteran has to take medication to control hypertension with a 
history of diastolic pressures predominantly 100 or more .  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (prior to January 
12, 1998, Note 2). 

With respect to the veteran's blood pressure readings and the 
criteria for a 20 percent evaluation, as outlined above, only 
two of the diastolic readings are 110 or above.  
Specifically, on VA examination in February 1997, two of the 
veteran's blood pressure readings were 158/113 and 148/113.  
None of the other diastolic readings was 110 or above.  As 
for systolic readings, none approached the requisite 200.  As 
discussed above, Diagnostic Code 7101 currently provides for 
a 20 percent evaluation where the veteran's diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure is predominantly 200 or more.  Here, the veteran's 
numerous blood pressure readings support a disability picture 
more nearly approximate to a 10 percent evaluation than a 20 
percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b).

Also, as to the old criteria, the Board reiterates that the 
pertinent blood pressure readings of record fail to 
demonstrate a history of diastolic readings predominantly 110 
or more.  Further, the veteran testified at his RO hearing 
that, except for dizziness once in awhile, he had no symptoms 
of hypertension.  As such, the criteria for a 20 percent 
evaluation in effect prior to January 12, 1998, have not been 
met.  See 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 
(prior to January 12, 1998).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim of 
entitlement to increased evaluations for both his 
degenerative joint disease of the cervical spine, with 
radiculopathy, and his hypertension, in the January 1999 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria (both currently in effect 
and that in effect prior to January 12, 1998) and informed of 
the evidence considered and the bases of the RO's 
determinations.


ORDER

A 30 percent disability rating is granted for the veteran's 
degenerative joint disease of the cervical spine, with 
radiculopathy, subject to the applicable provisions pertinent 
to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

